Citation Nr: 9914571	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the character of the appellant's discharge from 
service constitutes a bar to compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1994 to 
December 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  This case was remanded by the Board in 
October 1998; it was returned to the Board in January 1999.


REMAND

Briefly, the appellant's DD Form 214 shows that he was 
discharged under other than honorable conditions due to a 
pattern of misconduct.  The appellant reported at his August 
1997 hearing before a hearing officer at the RO that he is 
attempting to have the service department upgrade the 
character of his discharge; there is no indication that the 
RO has sought to obtain records pertaining to his attempt to 
have the service department upgrade the character of his 
discharge.  The record also reflects that the appellant's 
complete service personnel records have not been obtained, as 
the personnel records which are on file include a summary of 
military offenses which refers to several pertinent 
attachments not of record.

The Board lastly notes that the appellant, in his VA Form 9, 
requested a hearing before a traveling member of the Board; 
he was subsequently scheduled for a video conference hearing 
in March 1999, but failed to attend.  The Board notes that 
the appellant has not waived his right to a travel Board 
hearing.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
steps to obtain a complete copy of 
the appellant's military personnel 
file; to include all documentation 
regarding the circumstances of his 
discharge, as well as a copy of all 
pertinent records in the possession 
of the Board for Correction of Naval 
Records, to include any 
determinations rendered in response 
to the appellant's request to have 
the character of his discharge 
upgraded.

2.  Then, the RO should undertake 
any other indicated development and 
readjudicate the appellant's claim.

3.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he and his 
representative should be provided a 
supplemental statement of the case 
and be scheduled for a Board hearing 
at the RO.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
unless he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

